 

Exhibit 10.1

 

ABBOTT LABORATORIES

1996 INCENTIVE STOCK PROGRAM

(as amended and restated through the

2nd Amendment February 20, 2004)

 

1.                                      PURPOSE.  The purpose of the Abbott
Laboratories 1996 Incentive Stock Program (the “Program”) is to attract and
retain outstanding directors, officers and other employees of Abbott
Laboratories (the “Company”) and its subsidiaries, and to furnish incentives to
such persons by providing opportunities to acquire common shares of the Company,
or monetary payments based on the value of such shares or the financial
performance of the Company, or both, on advantageous terms as herein provided
and to further align such persons’ interests with those of the Company’s other
shareholders through compensation that is based on the value of the Company’s
common shares.

 

2.                                      ADMINISTRATION.  The Program will be
administered by a committee (the “Committee”) of at least two persons which
shall be either the Compensation Committee of the Board of Directors of the
Company (the “Board of Directors”) or such other committee comprised entirely of
persons who are both: (i) “disinterested persons” as defined in Rule 16b-3 of
the Securities and Exchange Commission; and (ii) “outside directors” as defined
under Section 162(m) of the Internal Revenue Code of 1986, as amended, or any
successor provision; as the Board of Directors may from time to time designate. 
The Committee shall interpret the Program, prescribe, amend and rescind rules
and regulations relating thereto and make all other determinations necessary or
advisable for the administration of the Program. A majority of the members of
the Committee shall constitute a quorum and all determinations of the Committee
shall be made by a majority of its members. Any determination of the Committee
under the Program may be made without notice of meeting of the Committee by a
writing signed by all of the Committee members.  The Committee may, from time to
time, delegate any or all of its duties, powers and authority to any officer or
officers of the Company, except to the extent such delegation would be
inconsistent with Rule 16b-3 of the Securities and Exchange Commission or other
applicable law, rule or regulation.  The Chief Executive Officer of the Company
may, on behalf of the Committee, grant stock options and restricted stock awards
under the Program, other than to persons subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). All such grants by the
Chief Executive Officer must be reported to, and ratified by, the Committee
within twelve months of the grant date but, if ratified, shall be effective as
of the grant date.

 

3.                                      PARTICIPANTS.  Participants in the
Program will consist of such officers and other employees of the Company and its
subsidiaries as the Committee in its sole discretion may designate from time to
time to receive Benefits hereunder.  The Committee’s designation of a
participant in any year shall not require the Committee to designate such person
to receive a Benefit in any other year.  The Committee shall consider such
factors as it deems pertinent in selecting participants and in determining the
type and amount of their respective Benefits, including without limitation (i)
the financial condition of the Company; (ii) anticipated profits for the current
or future years; (iii) contributions of participants to the profitability and
development of the Company; (iv) prior awards to participants; and (v) other
compensation provided to participants. Non-Employee Directors shall also be
participants in the Program solely for purposes of receiving Restricted Stock
Awards under paragraph 13 and Non-qualified Stock Options

 

1

--------------------------------------------------------------------------------


 

under paragraph 14.  The term “Non-Employee Director” shall mean a member of the
Board of Directors who is not a full-time employee of the Company or any of its
subsidiaries.

 

4.                                      TYPES OF BENEFITS.  Benefits under the
Program may be granted in any one or a combination of (a) Incentive Stock
Options; (b) Non-qualified Stock Options; (c) Stock Appreciation Rights; (d)
Limited Stock Appreciation Rights; (e) Restricted Stock Awards; (f) Performance
Awards; and (g) Foreign Qualified Benefits, all as described below.

 

5.                                      SHARES RESERVED UNDER THE PROGRAM. 
There is hereby reserved for issuance under the Program: (i) an aggregate of
Five Million (5,000,000) common shares; plus (ii) an authorization for each
calendar year (the “Annual Authorization”) for the years 1996 through 1999, of
seven-tenths of one percent (0.7%) of the total common shares of the Company
issued and outstanding as of the first day of such calendar year and for the
years from and including 2000, one and a half percent (1.5%) of the total common
shares of the Company issued and outstanding as of the first day of such
calendar year; which may be newly issued or treasury shares. The shares hereby
reserved are in addition to the shares previously reserved under the Company’s
1981 Incentive Stock Program, 1986 Incentive Stock Program and 1991 Incentive
Stock Program (the “Prior Programs”). Any common shares reserved for issuance
under the Prior Programs in excess of the number of shares as to which options
or other Benefits have been awarded on the date of shareholder approval of this
Program, plus any such shares as to which options or other Benefits granted
under the Prior Programs may lapse, expire, terminate or be canceled after such
date, shall also be reserved and available for issuance in connection with
Benefits under this Program. Any common shares reserved under the Program for
any calendar year under an Annual Authorization as to which options or other
Benefits have not been awarded as of the end of such calendar year shall be
available for issuance in connection with Benefits granted in subsequent years.

 

If there is a lapse, expiration, termination or cancellation of any Benefit
granted hereunder without the issuance of shares or payment of cash thereunder,
or if shares are issued under any Benefit and thereafter are reacquired by the
Company pursuant to rights reserved upon the issuance thereof, or shares are
reacquired pursuant to the payment of the purchase price of shares under stock
options by delivery of other common shares of the Company, the shares subject to
or reserved for such Benefit, or so reacquired, may again be used for new
options, rights or awards of any sort authorized under this Program; provided,
however, that in no event may the number of common shares issued under this
Program, and not reacquired by the Company pursuant to rights reserved upon the
issuance thereof or pursuant to the payment of the purchase price of shares
under stock options by delivery of other common shares of the Company, exceed
the total number of shares reserved for issuance hereunder.

 

6.                                      INCENTIVE STOCK OPTIONS.  Incentive
Stock Options will consist of options to purchase common shares at purchase
prices not less than One Hundred percent (100%) of the Fair Market Value of such
common shares on the date of grant. An Incentive Stock Option will not be
exercisable after the expiration of ten (10) years from the date such option is
granted. In the event of termination of employment for any reason other than
retirement, disability or death, the right of the optionee to exercise an
Incentive Stock Option shall terminate upon the earlier of the end of the
original term of the option or

 

2

--------------------------------------------------------------------------------


 

three (3) months after the optionee’s last day of work for the Company and its
subsidiaries. In the event of termination of employment due to retirement or
disability, or if the optionee should die while employed, the right of the
optionee or his or her successor in interest to exercise an Incentive Stock
Option shall terminate upon the end of the original term of the option. If the
optionee should die within three (3) months after termination of employment for
any reason other than retirement or disability, the right of his or her
successor in interest to exercise an Incentive Stock Option shall terminate upon
the earlier of the end of the original term of the option or three (3) months
after the date of such death. To the extent the aggregate fair market value
(determined as of the time the Option is granted) of the common shares with
respect to which any Incentive Stock Option is exercisable for the first time by
any individual during any calendar year (under all option plans of the Company
and its subsidiary corporations) exceeds $100,000, the excess shall be treated
as a Non-qualified Stock Option. An Incentive Stock Option shall be exercisable
as determined by the Committee, but in no event earlier than six (6) months from
its grant date.

 

7.                                      NON-QUALIFIED STOCK OPTIONS. 
Non-qualified Stock Options will consist of options to purchase common shares at
purchase prices not less than One Hundred percent (100%) of the Fair Market
Value of such common shares on the date of grant. A Non-qualified Stock Option
will not be exercisable after the expiration of ten (10) years from the date
such option is granted. In the event of termination of employment for any reason
other than retirement, disability or death, the right of the optionee to
exercise a Non-qualified Stock Option shall terminate upon the earlier of the
end of the original term of the option or three (3) months after the optionee’s
last day of work for the Company and its subsidiaries. In the event of
termination of employment due to retirement or disability, or if the optionee
should die while employed, the right of the optionee or his or her successor in
interest to exercise a Non-qualified Stock Option shall terminate upon the end
of the original term of the option. If the optionee should die within three (3)
months after termination of employment for any reason other than retirement or
disability, the right of his or her successor in interest to exercise a
Non-qualified Stock Option shall terminate upon the earlier of the end of the
original term of the option or three (3) months after the date of such death. A
Non-qualified Stock Option shall be exercisable as determined by the Committee,
but in no event earlier than six (6) months from its grant date.

 

8.                                      STOCK APPRECIATION RIGHTS.  The
Committee may, in its discretion, grant a Stock Appreciation Right to the holder
of any stock option granted hereunder or under the Prior Programs. Such Stock
Appreciation Rights shall be subject to such terms and conditions consistent
with the Program as the Committee shall impose from time to time, including the
following:

 

(a)                                  A Stock Appreciation Right may be granted
with respect to a stock option at the time of its grant or at any time
thereafter up to six (6) months prior to its expiration.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Stock Appreciation Rights will permit the
holder to surrender any related stock option or portion thereof which is then
exercisable and to elect to receive in exchange therefor cash in an amount equal
to:

 

(i)            The excess of the Fair Market Value on the date of such election
of one common share over the option price multiplied by

 

(ii)           The number of shares covered by such option or portion thereof
which is so surrendered.

 

(c)                                  A Stock Appreciation Right granted to a
participant who is subject to Section 16 of the Exchange Act may be exercised
only after six (6) months from its grant date (unless such exercise would not
affect the exemption under Rule 16b-3 of the Securities and Exchange
Commission).

 

(d)                                 A Stock Appreciation Right may be granted to
a participant regardless of whether such participant has been granted a Limited
Stock Appreciation Right with respect to the same stock option.  However, a
Stock Appreciation Right may not be exercised during any period that a Limited
Stock Appreciation Right with respect to the same stock option may be exercised.

 

(e)                                  In the event of the exercise of a Stock
Appreciation Right, the number of shares reserved for issuance hereunder shall
be reduced by the number of shares covered by the stock option or portion
thereof surrendered.

 

9.                                      LIMITED STOCK APPRECIATION RIGHTS.  The
Committee may, in its discretion, grant a Limited Stock Appreciation Right to
the holder of any stock option granted hereunder or under the Prior Programs. 
Such Limited Stock Appreciation Rights shall be subject to such terms and
conditions consistent with the Program as the Committee shall impose from time
to time, including the following:

 

(a)                                  A Limited Stock Appreciation Right may be
granted with respect to a stock option at the time of its grant or at any time
thereafter up to six (6) months prior to its expiration.

 

(b)                                 A Limited Stock Appreciation Right will
permit the holder to surrender any related stock option or portion thereof which
is then exercisable and to receive in exchange therefor cash in an amount equal
to:

 

(i)            The excess of the Fair Market Value on the date of such election
of one common share over the

option price multiplied by

 

(ii)           The number of shares covered by such option or portion thereof
which is so surrendered.

 

4

--------------------------------------------------------------------------------


 

(c)                                  A Limited Stock Appreciation Right granted
to a participant who is subject to Section 16 of the Exchange Act may be
exercised only after six (6) months from its grant date (unless such exercise
would not affect the exemption under Rule 16b-3 of the Securities and Exchange
Commission) and only during the sixty (60) day period commencing on the later
of:

 

(i)            the day following the date of a Change in Control; or (ii) the
first date on which such exercise would be exempt under Rule 16b-3 of the
Securities and Exchange Commission.

 

(d)                                 A Limited Stock Appreciation Right may be
granted to a participant regardless of whether such participant has been granted
a Stock Appreciation Right with respect to the same stock option.

 

(e)                                  In the event of the exercise of a Limited
Stock Appreciation Right, the number of shares reserved for issuance hereunder
shall be reduced by the number of shares covered by the stock option or portion
thereof surrendered.

 

10.                                RESTRICTED STOCK AWARDS AND RESTRICTED STOCK
UNITS

 

(a)                                  RESTRICTED STOCK AWARDS.  Restricted Stock
Awards will consist of common shares transferred to participants without other
payment therefor as additional compensation for their services to the Company or
any of its subsidiaries. Restricted Stock Awards granted under this paragraph 10
shall be satisfied from the Company’s available treasury shares.  Restricted
Stock Awards shall be subject to such terms and conditions as the Committee
determines appropriate, including, without limitation, restrictions on the sale
or other disposition of such shares and rights of the Company to reacquire such
shares upon termination of the participant’s employment within specified
periods.  Subject to such other restrictions as are imposed by the Committee,
the common shares covered by a Restricted Stock Award granted to a participant
who is subject to Section 16 of the Exchange Act may be sold or otherwise
disposed of only after six (6) months from the grant date of the award (unless
such sale would not affect the exemption under Rule 16b-3 of the Securities and
Exchange Commission).

 

(b)                                 RESTRICTED STOCK UNITS.  Restricted Stock
Units will consist of an unfunded promise to deliver shares of stock at some
future date to participants without other payment therefor as additional
compensation for their services to the Company or any of its subsidiaries. 
Stock delivered under this paragraph 10 (b) shall be satisfied from the
Company’s available treasury shares.  Restricted Stock Units granted under this
paragraph 10(b) shall be subject to such terms and conditions as the Committee
determines appropriate, including, without limitation, restrictions on the sale
or other disposition of such stock units, the rights of the Company to provide
for the forfeiture of such stock units upon termination of the participant’s
employment within specified periods and the right to receive dividend equivalent
payments.

 

5

--------------------------------------------------------------------------------


 

(c)                                  No more than ten percent (10%) of the total
number of shares available for grant in any calendar year may be granted as
Restricted Stock Units or Restricted Stock Awards (in the aggregate) under
paragraphs 10 and 13 in that year.

 

11.                                PERFORMANCE AWARDS.  Performance Awards in
the form of Performance Units or Performance Shares may be granted to any
participant in the Program.  Performance Units shall consist of monetary awards
which may be earned in whole or in part if the Company achieves certain goals
established by the Committee over a designated period of time. Performance
Shares shall consist of common shares or awards denominated in common shares
which may be earned in whole or in part if the Company achieves certain goals
established by the Committee over a designated period of time. The goals
established by the Committee shall be based on any one, or combination of,
earnings per share, return on equity, return on assets, total shareholder
return, net operating income, cash flow, increase in revenue, economic value
added, increase in share price or cash flow return on investment. Partial
achievement of the goal(s) may result in a payment or vesting corresponding to
the degree of achievement. Payment of an award earned may be in cash or in
common shares or in a combination of both, and may be made when earned, or may
be vested and deferred, as the Committee in its sole discretion determines.  The
maximum amount which may be granted under all Performance Awards for any one
year for any one participant shall be Five Million Dollars ($5,000,000). This
limit shall be applied to Performance Shares by multiplying the number of
Performance Shares granted by the fair market value of one common share on the
date of the award.  During the term of the Program, no more than 5 million
shares of Abbott common stock may be granted in the form of Performance Units
and no more than 5 million shares of Abbott common stock may be granted in the
form of Performance Shares. This paragraph 11 is intended to comply with the
performance-based compensation requirements of Section 162(m) of the Internal
Revenue Code of 1986, as amended, and shall be interpreted in accordance with
the rules and regulations thereunder.

 

12.                                FOREIGN QUALIFIED BENEFITS.  Benefits under
the Program may be granted to such employees of the Company and its subsidiaries
who are residing in foreign jurisdictions as the Committee in its sole
discretion may determine from time to time.  The Committee may adopt such
supplements to the Program as may be necessary to comply with the applicable
laws of such foreign jurisdictions and to afford participants favorable
treatment under such laws; provided, however, that no Benefit shall be granted
under any such supplement with terms or conditions which are inconsistent with
the provisions as set forth under the Program.

 

13.                                RESTRICTED STOCK AWARDS FOR NON-EMPLOYEE
DIRECTORS.

 

(a)                                  Each year, on the date of the annual
shareholders meeting, each person who is elected a Non-Employee Director at the
annual shareholders meeting shall be awarded both: (i) a Restricted Stock Award
covering a number of common shares with a fair market value on the date of the
award closest to, but not in excess of, an amount equal to six times the monthly
fee in effect under Section 3.1 of the Abbott Laboratories Non-Employee
Director’s Fee Plan on the date of the award and (ii) in the years 1996 through
2005, a Restricted Stock Award covering a number of

 

6

--------------------------------------------------------------------------------


 

common shares with a fair market value on the date of the award closest to, but
not in excess of, Twenty-Two Thousand Dollars ($22,000) for awards made in years
1996 through 2000 and Twenty-Five Thousand Dollars ($25,000) for awards made in
years 2001 through 2005.

 

(b)                                 ISSUANCE OF CERTIFICATES.  As soon as
practicable following the date of the award the Company shall issue certificates
(“Certificates”) to the Non-Employee Director receiving the award, representing
the number of common shares covered by the award. Each Certificate shall bear a
legend describing the restrictions on such shares imposed by this paragraph 13.

 

(c)                                  RIGHTS.  Upon issuance of the Certificates,
the directors in whose names they are registered shall, subject to the
restrictions of this paragraph 13, have all of the rights of a shareholder with
respect to the shares represented by the certificates, including the right to
vote such shares and receive cash dividends and other distributions thereon.

 

(d)                                 RESTRICTED PERIOD.  The shares covered by
awards granted under this paragraph 13 may not be sold or otherwise disposed of
within six (6) months following their grant date (unless such sale would not
affect the exemption under Rule 16b-3 of the Securities and Exchange Commission)
and in addition shall be subject to the restrictions of this paragraph 13 for a
period (the “Restricted Period”) commencing with the date of the award and
ending on the earliest of the following events:

 

(i)            The date the director terminates or retires from the Board;

 

(ii)           The date the director dies; or

 

(iii)          The date of occurrence of a Change in Control (as defined in
paragraph 20(c)).

 

(e)                                  RESTRICTIONS.  All shares covered by awards
granted under this paragraph 13 shall be subject to the following restrictions
during the Restricted Period:

 

(i)            The shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of.

 

(ii)           Any additional common shares of the Company or other securities
or property issued with respect to shares covered by awards granted under this
paragraph 13 as a result of any stock dividend, stock split or reorganization,
shall be subject to the restrictions and other provisions of this paragraph 13.

 

(iii)          A director shall not be entitled to receive any shares prior to
completion of all actions deemed appropriate by the Company to comply with
federal or state securities laws and stock exchange requirements.

 

7

--------------------------------------------------------------------------------


 

(f)                                    Except in the event of conflict, all
provisions of the Program shall apply to this paragraph 13. In the event of any
conflict between the provisions of the Program and this paragraph 13, this
paragraph 13 shall control. Those provisions of paragraph 17 which authorize the
Committee to declare outstanding restricted stock awards to be vested and to
amend or modify the terms of Benefits shall not apply to awards granted under
this paragraph 13.  Restricted Stock Awards granted under this paragraph 13
shall be satisfied from the Company’s available treasury shares.

 

14.                                NON-QUALIFIED STOCK OPTIONS FOR NON-EMPLOYEE
DIRECTORS.

 

(a)                                  Each Non-Employee Director may elect to
receive any or all of his or her fees earned during the second half of 1996 and
each subsequent calendar year under Section 3 of the Abbott Laboratories
Non-Employee Directors’ Fee Plan (the “Directors’ Fee Plan”) in the form of
Non-qualified Stock Options under this Section 14.  Each such election shall be
irrevocable, and must be made in writing and filed with the Secretary of the
Company by December 31, 1995 (for fees earned in the second half of 1996) and
(for fees earned in subsequent calendar years) by June 30 of the calendar year
preceding the calendar year in which such fees are earned (or such later date as
may be permissible under Rule 16b-3 of the Securities and Exchange Commission,
but in no event later than December 31 of such preceding calendar year).

 

(b)                                 A Non-Employee Director may file a new
election each calendar year applicable to fees earned in the immediately
succeeding calendar year. If no new election or revocation of a prior election
is received by June 30 of any calendar year (or such later date as may be
permissible under paragraph (a)), the election, if any, in effect for such
calendar year shall continue in effect for the immediately succeeding calendar
year. Any election made under this Section 14 shall take precedence over any
election made by the director for the same period, under the Directors’ Fee
Plan, to the extent necessary to resolve any conflict between such elections. 
If a director does not elect to receive his or her fees in the form of
Non-qualified Stock Options, the fees due such director shall be paid or
deferred as provided in the Directors’ Fee Plan and any applicable election
thereunder by the director.

 

(c)                                  The number of common shares covered by each
Non-qualified Stock Option granted in any year under this Section 14 shall be
determined based on an independent appraisal for such year of the intrinsic
value of options granted hereunder and the amount of fees covered by the
director’s election for such year.  The number of common shares covered by
options granted in 1996 (as determined under this procedure) shall be the number
of whole shares equal to (i) the product of three (3) times the amount of fees
which the director has elected under paragraph (a) to receive in the form of
Non-qualified Stock Options, divided by (ii) One Hundred percent (100%) of the
Fair Market Value of one common share on the grant date. Any fraction of a share
shall be disregarded, and the remaining amount of the fees corresponding to such
option shall be paid as provided in the

 

8

--------------------------------------------------------------------------------


 

Directors’ Fee Plan and any applicable election thereunder by the director.

 

(d)                                 Effective on October 10, 1997, each
Non-qualified Stock Option due a director under this Section 14 prior to the
1998 annual shareholders meeting shall be granted on October 10, 1997 at a
purchase price equal to One Hundred percent (100%) of the Fair Market Value of
the common shares covered by such option on the grant date.  Effective with the
1998 Annual Shareholders Meeting, each Non-qualified Stock Option due a director
under this Section 14 shall be granted annually, on the date of the annual
shareholders meeting, at a purchase price equal to One Hundred percent (100%) of
the Fair Market Value of the common shares covered by such option on the grant
date.  Each such option shall be immediately exercisable and nonforfeitable, and
shall not be exercisable after the expiration of ten (10) years from the date it
is granted. Each such option shall contain provisions allowing payment of the
purchase price and, to the extent permitted, any taxes due on exercise, by
delivery of other common shares of the Company (or, in the case of the payment
of taxes, by withholding of shares).

 

(e)                                  All Non-qualified Stock Options granted
under this Section 14 prior to October 10, 1997, shall be immediately
exercisable and nonforfeitable, and shall not be exercisable after the
expiration of ten (10) years from the date granted.

 

15.                                NONTRANSFERABILITY.  Except as provided by
the Committee, each stock option and stock appreciation right granted under this
Program shall not be transferable other than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant or the participant’s guardian or legal representative.

 

16.                                OTHER PROVISIONS.  The award of any Benefit
under the Program may also be subject to other provisions (whether or not
applicable to the Benefit awarded to any other participant) as the Committee
determines appropriate, including, without limitation, provisions for the
purchase of common shares under stock options in installments, provisions for
the payment of the purchase price of shares under stock options by delivery of
other common shares of the Company having a then market value equal to the
purchase price of such shares, restrictions on resale or other disposition, such
provisions as may be appropriate to comply with federal or state securities laws
and stock exchange requirements and understandings or conditions as to the
participant’s employment in addition to those specifically provided for under
the Program.

 

In the case of a participant who is subject to Section 16(a) and 16(b) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Benefit granted to such participant, or any feature of any
such Benefit, as the Committee, in its sole discretion, deems necessary or
desirable to comply with Section 16(a) or 16(b) and the rules and regulations
thereunder or to obtain any exemption therefrom. A participant may pay the
purchase price of shares under stock options by delivery of a properly executed
exercise notice together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price.  To facilitate the foregoing, the Company may enter

 

9

--------------------------------------------------------------------------------


 

into agreements for coordinated procedures with one or more brokerage firms.

 

The Committee may, in its discretion and subject to such rules as it may adopt,
permit or require a participant to pay all or a portion of the federal, state
and local taxes, including FICA and medicare withholding tax, arising in
connection with the following transactions: (a) the exercise of a Non-qualified
Stock Option; (b) the lapse of restrictions on common shares received as a
Restricted Stock Award; or (c) the receipt or exercise of any other Benefit; by
(i) having the Company withhold common shares, (ii) tendering back common shares
received in connection with such Benefit or (iii) delivering other previously
acquired common shares of the Company having a fair market value approximately
equal to the amount to be withheld.

 

The Committee may grant stock options under the Program (and, for stock options
granted prior to shareholder approval of this Program, under the Company’s 1991
Incentive Stock Program) that provide for the grant of replacement stock options
if all or any portion of the purchase price or taxes incurred in connection with
the exercise, are paid by delivery (or, in the case of payment of taxes, by
withholding of shares) of other common shares of the Company.  The replacement
stock option shall cover the number of common shares surrendered to pay the
purchase price, plus the number of shares surrendered or withheld to satisfy the
participant’s tax liability, shall have an exercise price equal to One Hundred
percent (100%) of the Fair Market Value of such common shares on the date such
replacement stock option is granted, shall first be exercisable six months from
the date of grant of the replacement stock option and shall have an expiration
date equal to the expiration date of the original stock option.

 

17.                                TERM OF PROGRAM AND AMENDMENT, MODIFICATION,
CANCELLATION OR ACCELERATION OF BENEFITS.  The Program shall continue in effect
until terminated by the Board of Directors, except that no Incentive Stock
Option shall be granted after October 13, 2005 and that no other Benefits shall
be granted after April 27, 2010. The terms and conditions applicable to any
Benefits may at any time be amended, modified or canceled by mutual agreement
between the Committee and the participant or such other persons as may then have
an interest therein, so long as any amendment or modification does not increase
the number of common shares issuable under this Program; and provided further,
that the Committee may, at any time and in its sole discretion, declare any or
all stock options and stock appreciation rights then outstanding under this
Program or the Prior Programs to be exercisable and any or all then outstanding
Restricted Stock Awards to be vested, whether or not such options, rights or
awards are then otherwise exercisable or vested. Notwithstanding the foregoing,
except as provided in paragraph 22, the Committee shall neither lower the
purchase price of any option granted under the Program nor grant any option
under the Program in replacement of a cancelled option which had previously been
granted at a higher purchase price, without shareholder approval.

 

18.                                AMENDMENT TO PRIOR PROGRAMS. No options or
other Benefits shall be granted under the Prior Programs on or after the date of
shareholder approval of this Program.

 

19.                                INDIVIDUAL LIMIT ON OPTIONS AND STOCK
APPRECIATION RIGHTS; AGGREGATE LIMIT ON INCENTIVE STOCK OPTIONS. The maximum
number of shares with respect to which Incentive Stock Options, Non-qualified
Stock Options,

 

10

--------------------------------------------------------------------------------


 

Stock Appreciation Rights and Limited Stock Appreciation Rights may be granted
to any one participant, in aggregate in any one calendar year, shall be Two
Million (2,000,000) shares. Incentive Stock Options with respect to no more than
the lesser of (i) One Hundred and Fifty Million (150,000,000) shares (plus any
shares acquired by the Company pursuant to payment of the purchase price of
shares under incentive stock options by delivery of other common shares of the
Company), or (ii) the total number of shares reserved under paragraph 5 may be
issued under the Plan.

 

20.                                TAXES.  The Company shall be entitled to
withhold the amount of any tax attributable to any amount payable or shares
deliverable under the Program after giving the person entitled to receive such
amount or shares notice as far in advance as practicable, and the Company may
defer making payment or delivery if any such tax may be pending unless and until
indemnified to its satisfaction.

 

21.                                DEFINITIONS.

 

(a)                                  FAIR MARKET VALUE.  Except as provided
below, the Fair Market Value of the Company’s common shares shall be determined
by such methods or procedures as shall be established by the Committee; provided
that, in the case of any Limited Stock Appreciation Right (other than a right
related to an Incentive Stock Option), the Fair Market Value shall be the higher
of:

 

(i)            The highest daily closing price of the Company’s common shares
during the sixty (60) day period following the Change in Control; or

 

(ii)           The highest gross price paid or to be paid for the Company’s
common shares in any of the transactions described in paragraphs 21(c)(i) and
21(c)(ii).

 

(b)                                 SUBSIDIARY.  The term “subsidiary” for all
purposes other than the Incentive Stock Option provisions in paragraph 6, shall
mean any corporation, partnership, joint venture or business trust, fifty
percent (50%) or more of the control of which is owned, directly or indirectly,
by the Company. For Incentive Stock Option purposes the term “subsidiary” shall
be defined as provided in Internal Revenue Code Section 424(f).

 

(c)                                  CHANGE IN CONTROL.  A “Change in Control”
shall be deemed to have occurred on the earliest of the following dates:

 

(i)            the date any Person is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 20% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (a)
of paragraph (iii) below; or

 

(ii)           the date the following individuals cease for any reason to
constitute

 

11

--------------------------------------------------------------------------------


 

a majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board of Directors and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

(iii)          the date on which there is consummated a merger or consolidation
of the Company or any direct or indirect subsidiary of the Company with any
other corporation or other entity, other than (a) a merger or consolidation (I)
immediately following which the individuals who comprise the Board of Directors
immediately prior thereto constitute at least a majority of the Board of
Directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger or consolidation is then a
subsidiary, the ultimate parent thereof and (II) which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(iv)          the date the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company, in combination with the ownership of any trustee or
other fiduciary holding securities under an

 

12

--------------------------------------------------------------------------------


 

employee benefit plan of the Company or any subsidiary of the Company, in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

For purposes of this Program “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; and
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

(d)                                 DISABILITY.  The term “disability” for all
purposes of the Program shall mean the participant’s disability as defined in
subsection 4.1(a) of the Abbott Laboratories Extended Disability Plan for twelve
(12) consecutive months.

 

22.                                ADJUSTMENT PROVISIONS.

 

(a)                                  If the Company shall at any time change the
number of issued common shares without new consideration to the Company (such as
by stock dividends or stock splits), the total number of shares reserved for
issuance under this Program, the individual and aggregate limits described in
paragraphs 11 and 19 on the number of shares that may be granted or issued (as
the case may be), the number of shares covered by each outstanding Benefit and
the purchase price of such shares shall be adjusted so that the aggregate
consideration payable to the Company and the value of each such Benefit shall
not be changed.  Subject to paragraph 22(c), the Committee shall also have the
right to provide for the continuation of Benefits or for other equitable
adjustments after changes in the Company or in the common shares resulting from
reorganization, sale, merger, consolidation, spin-off or similar occurrence.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Subject to paragraph 22(c), without
affecting the number of shares otherwise reserved or available hereunder, the
Committee may authorize the issuance or assumption of Benefits in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

 

(c)                                  Notwithstanding any other provision of this
Program or the Prior Programs including the terms of any Benefit granted
hereunder, if the outstanding common shares of the Company shall be combined, or
be changed into, or exchanged for, another kind of stock of the Company, into
securities of another corporation, or into property (including cash) whether
through recapitalization, reorganization, sale, merger, consolidation, spin-off,
business combination or a similar transaction (a “Transaction”), the Company
shall cause its successor, acquiror (or ultimate parent of any successor or
acquiror), as applicable, to assume each stock option, Stock Appreciation Right
and Limited Stock Appreciation Right outstanding immediately prior to the
Transaction (or to cause new options or rights to be substituted therefor). 
Pursuant to such assumed or substituted option or rights, participants shall
thereafter be entitled to receive, upon due exercise of any portion of the
option or right, (a) in the event of a Transaction in which the outstanding
common shares of the Company are combined, or changed into, or exchanged for,
solely another kind of stock of the Company or securities of another corporation
(disregarding, for this purpose, cash paid in lieu of fractional shares), the
securities which that person would have been entitled to receive for common
shares acquired through exercise of the same portion of such option or right
immediately prior to the effective date of such Transaction, and (b) in the
event of a Transaction in which the outstanding common shares of the Company are
changed into, or exchanged for, property (including cash) other than solely
stock of the Company or securities of another corporation (disregarding, for
this purpose, cash paid in lieu of fractional shares), securities the fair
market value of which immediately following the effective date of such
Transaction (as determined by the Committee) equals the fair market value (as
determined by the Committee) of the property which that person would have been
entitled to receive for common shares acquired through exercise of the same
portion of such option or right immediately prior to the effective date of such
Transaction.  In each case such assumed or substituted option or right shall
continue to be subject to the same terms and conditions (including, without
limitation, with respect to any right to receive “replacement options” upon
option exercise) to which it was subject immediately prior to the Transaction.

 

Notwithstanding the immediately preceding paragraph, upon a Transaction in which
the outstanding common shares of the Company are changed into, or exchanged for,
property (including cash) other than solely stock of the Company or securities
of another corporation (disregarding, for this purpose, cash paid in lieu of
fractional shares) and which constitutes a Change in Control, each participant
may elect to receive, immediately following such Transaction in exchange for
cancellation of any stock

 

14

--------------------------------------------------------------------------------


 

option (other than an Incentive Stock Option granted prior to June 20, 2003),
Stock Appreciation Right or Limited Appreciation Right held by such participant
immediately prior to the Transaction, a cash payment, with respect to each
common share subject to such option or right, equal to the difference between
the value of consideration (as determined by the Committee) received by the
shareholders for a common share of the Company in the Transaction, less any
applicable purchase price.

 

(d)                                 Notwithstanding any other provision of this
Program or the Prior Programs including the terms of any Benefit granted
hereunder, upon the occurrence of a Change in Control:

 

(i)            All stock options then outstanding under this Program or the
Prior Programs shall become fully exercisable as of the date of the Change in
Control, whether or not then otherwise exercisable;

 

(ii)           All Stock Appreciation Rights and Limited Stock Appreciation
Rights then outstanding shall become fully exercisable as of the date of the
Change in Control, whether or not then otherwise exercisable;

 

(iii)          All terms and conditions of all Restricted Stock Awards then
outstanding shall be deemed satisfied as of the date of the Change in Control;
and

 

(iv)          All Performance Awards then outstanding shall be deemed to have
been fully earned and to be immediately payable, in cash, as of the date of the
Change in Control.

 

23.                                AMENDMENT AND TERMINATION OF PROGRAM.  The
Board of Directors may amend the Program from time to time or terminate the
Program at any time, but no such action shall reduce the then existing amount of
any participant’s Benefit or adversely change the terms and conditions thereof
without the participant’s consent. Notwithstanding the foregoing, except as
provided in paragraph 22, the Company shall neither lower the purchase price of
any option granted under the Program nor grant any option under the Program in
replacement of a cancelled option which had previously been granted at a higher
purchase price, without shareholder approval.  To the extent required for
compliance with Rule 16b-3 of the Securities and Exchange Commission, paragraph
13 of the Program may not be amended more frequently than once every six months
other than to comport with changes in the Internal Revenue Code of 1986, as
amended, or the rules thereunder, and no amendment of the Program shall result
in any Committee member losing his or her status as a “disinterested person” as
defined in Rule 16b-3 of the Securities and Exchange Commission with respect to
any employee benefit plan of the Company or result in the Program or awards
thereunder losing their exempt status under said Rule 16b-3.

 

24.                                EFFECTIVE DATE.  The Program was originally
adopted by the Board of Directors on October 13, 1995.

 

15

--------------------------------------------------------------------------------